In a child custody proceeding pursuant to Family Court Act article 6, the Angel Guardian Home appeals from (1) an order of the Family Court, Kings County (Segal, J.), dated July 10, 1996, and (2) an order of the same court, dated August 16, 1996, which granted the petitioner unsupervised visitation with the subject child.
Ordered that the appeal from the order dated July 10, 1996, is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order dated August 16, 1996, is reversed, on the law, without costs or disbursements, and the matter is remitted to the Family Court, Kings County, for a hearing in accordance herewith.
The Family Court should not have granted the mother unsupervised visitation before conducting a full evidentiary hearing as to whether the expanded visitation is in the best interests of the child (see, Matter of Sitzer v Fay, 236 AD2d 475; Matter of Nakis-Batos v Nakis, 191 AD2d 443; Matter of Peter R. v Denise R., 163 AD2d 558). However, while this appeal was pending, the Family Court, Kings County (Segal, J.), dismissed the termination of parental rights petition and ordered a hearing on the issue of custody. In order to proceed as quickly as possible in this case, the visitation issue should be addressed at the custody hearing. Mangano, P. J., Copertino, Altman and Goldstein, JJ., concur.